DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 08/17/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Status of Claims
Applicant’s amendment amended claims 1-5 and added claims 14-17. Claims 1-17 are currently pending and have been rejected as follows.

Response to Amendment
	The 35 U.S.C. 112(f)/112(b) issues with respect to claims 1-4 are withdrawn in view the amendments to the claims. 
	The 35 U.S.C. 112(a) rejection of claims 1-4 in the previous office action is maintained there being no apparent amendments or arguments addressing the issues identified in the rejection. Further claims 1-17 are newly rejected under 112(a) in view of the amendments to the claims. 
	The 35 U.S.C. 101 rejection of claims 1-13 is maintained. A revised rejection addressing the amendments to the claims is set forth below.
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3, and 5 is withdrawn in view of the amendments to the claims.
	The 35 U.S.C. 103 rejections of claims 2, 4, and 6-13 in the previous office action are withdrawn in view of the amendments to the claims. However claims 1-17 are newly rejected under 103 in view of the amendments. Applicant’s arguments are moot/unpersuasive in view of the new grounds of rejection herein.
Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant asserts that “As claims 1 and 5 recite every single element that was found in Example 42 that rendered the claims eligible subject matter, it is requested that the presently amended claims are afforded the same treatment. As such, Claims 1 and 5 are believed to be eligible subject matter for at least the reason of incorporating the claims into a practical application.” (Remarks P. 17). This argument is unpersuasive. 
Unlike the claims at issue in example 42 which were directed to a combination of additional elements that provided an improvement that allowed remote users to share information in real time in a standardized format regardless of the non-standardized format the information was input by the user, the non-standardized format dependent on the hardware and software platform used, the claimed invention in the instant case is directed to identifying optimal supply chain solutions by analyzing supply chain data using mathematical evaluations, e.g. Spec: [0013]: “identifies a costed and optimized solution which is the best fit for the organization.” Which is a business solution to a business problem, not a technological one. The additional elements of remotely accessing the system and optimization results including “transmitting” the results automatically to users merely amounts to insignificant extra-solution activity, e.g. data output over the internet, and/or an attempt at limiting the abstract idea to a particular technological environment and thus fails to integrate the recited abstract idea into a practical application. The other additional elements in the claims being merely a general purpose computer and the use of generic ML/AI model(s) to perform the optimizations and thus fail to integrate the recited abstract idea into a practical application. Noting that the transforming of data through mathematical operations to make it “usable by some parts of the computation” is merely part of the abstract idea itself, e.g. Spec: [0054]: “This is a very general step that is required for most algorithmic and/or computational methods.”, and is not directed to an improvement in computer technology. 
For at least these reasons, the 35 U.S.C. 101 rejection is maintained, see rejection for further detail. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein higher service level value products require increased availability versus lower service level value, optimizing supply chains according to the service level values” however Applicant’s disclosure fails to describe that the product segments/ different service levels have corresponding “required availabilities” let alone any description that the higher service level products “require increased availability versus lower service level value” products. The specification merely describes that the results of optimizing inventory management based on service level value is higher availability for products generally relative to operating costs [0112]: “The cost and difficulty of maintaining such a high service level in light of these significant system-level constraints is mitigated by the automated computation of optimal supply chain configuration parameters that is made possible by Optimizer 150. The result is higher product availability with reduced operating costs.” Which does not recite or reasonably convey any availability requirements of higher service level products relative to lower service level products. Therefore, the claims are found to recite new matter. 
The original disclosure fails to recite the explicit language set forth in the amended claims and further fails to provide any apparent synonyms or analogous description to reasonably convey to one of ordinary skill in the art the claimed subject matter identified below: 
Claims 1 and 5 recite “optimizing supply chains by minimizing a function of the summation of costs for in-transit inventory cost and transport cost while meeting or exceeding the service level values, subject to warehousing and transport constraints,” however the original disclosure fails to describe any summation function that is minimized, or specifically a summation of “costs for in-transit inventory cost and transport cost”, or such minimization while specifically “meeting or exceeding service level values”.
Claims 16 and 17 recite “wherein a node that has an above than average impact on the service level values which is estimated is recommended for experimentation.” However the original disclosure fails to provide sufficient written description support, finding no recitation of any assessment of “an above than average impact on the service level values” or using such a determination to “recommend [a node] for experimentation”. 
Claims 2-4 and 6-17 are further rejected by virtue of their dependency on rejected parent claims 1 and 5. 
For at least the reasons identified above the claims recite new matter and are rejected under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and wherein the customer data is incoming transformed through mathematical operations to make it usable by some parts of the computation” however there is insufficient antecedent basis for “the computation”. For the purpose of examination, Examiner interprets and recommends -- and wherein the customer data is incoming transformed through mathematical operations to make it usable by some parts of thesystem-- be recited. 
	Claims 2-4 are rejected by virtue of their dependency on rejected parent claim 1. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system for optimizing a supply chain by specifying and modifying parameters and visualizing the optimization results, e.g. in heat maps or time series charts. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “An orchestrated Intelligent Supply Chain Optimizer” comprising modules implemented as computer code stored on non-transitory memory (claims 1-4, 14, and 16), and a “method” (claims 5-13, 15, and 17)).
Step 2A – Prong 1: Claims 1-17 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 5: 
…wherein the customer data includes fixed data related to an item, item parameter data and constraints, and wherein the customer data is incoming transformed through mathematical operations to make it usable by some parts of the computation;
…segmenting products by defined business strategies and assigning different service level values based upon the segment, wherein higher service level value products require increased availability versus lower service level value, optimizing supply chains by minimizing a function of the summation of costs for in-transit inventory cost and transport cost while meeting or exceeding the service level values, subject to warehousing and transport constraints, and presentation of the supply chain optimization results to at least one planner, [using mathematical models] to recommend contents and display parameters (under the broadest reasonable interpretation “display parameters” include the variables calculated/recommended for the supply chain and provided/represented to the user, e.g. on the axis of graphs/charts (Spec: 79-80, 91) and thus part of the abstract idea) of the supply chain optimization results based on the customer data…(claim 1)
…receiving the supply chain optimization results …and for conditioning the results for optimal usefulness and impact, and wherein prioritized results are [provided] to the user... (which under the BRI is understood to include conditioning, e.g. formatting, the results of the optimization calculations in various charts/graphs for user review and analysis) (claim 1)
Applying… models to customer data to generate supply chain optimization results by minimizing a function of the summation of costs for in-transit inventory cost and transport cost while meeting or exceeding configured service level values, subject to warehousing and transport constraints; 
Generating display parameters for the optimization on an ongoing basis; (claim 5) 
conditioning and presenting optimization results for optimal usefulness and impact, [to a user], and wherein prioritized results are [provided] to the user…  (claim 5)
Dependent claims 2-4 and 6-17 recite the same or similar abstract idea(s) as independent claims 1 and 5 and further recite additional limitations that are part of the abstract idea including: 
…segmenting a plurality of products based on currently available data and for adjudicating updated segmentation with previous segmentation results; (claim 2)
… identifying constraints on allowed supply chain configurations to ensure compliance with both physical limitations of systems and corporate governance and strategy; (claim 2)
… characterizing the physical and performance characteristics of the relevant parts of a supply chain quantitatively; (claim 2)
predicting future performance of the supply chain for each fixed set of operational parameters is predicted for the supply chain defined …  (claim 2)
…determine current supply chain network using …models to recommend improvements upon an existing network and facilitate implementation of these improvements.  (claim 3)
…predict future performance of the supply chain network for different supply chain parameter settings based on a variety of supply chain network configuration assumptions, analysis of optimal supply chain parameter settings given both strategic objectives for individual products or groups of products and system-level constraints.  (claim 4)
segmenting a plurality of products based on currently available customer data; (claim 6)
adjudicating updated segmentation with previous segmentation results; (claim 6)
identifying constraints on allowed configurations of the Supply Chain to ensure compliance with both physical limitations of systems and corporate governance and strategy; (claim 6)
characterizing physical and performance characteristics of relevant parts of the supply chain network quantitatively; (claim 6) 
predicting future performance of the supply chain network for each fixed set of predicted operational parameters.  (claim 6)
generating a percentage dial visualization of the realized optimization;(claim 7)
generating a time series chart of the cost over time of the supply chain with an overlay of an optimized indicator; (claim 7)
generating at least one heat map of two optimized parameters.  (claim 7)
wherein the at least one heat map includes reordering frequency on a first axis and safety stock levels on a second axis.  (claim 8)
wherein the at least one heat map includes a position of actual parameter settings.  (claim 9)
wherein the at least one heat map includes a position of a Naive theoretical calculation of a suboptimized solution for comparison against the two optimized parameters. (claim 10)
wherein the at least one heat map includes at least one constraint overlay that limits the two parameter combinations allowed for optimization.  (claim 11)
wherein the at least one heat map includes a plurality of heat maps over multiple sections of the supply chain.  (claim 12)
further comprising receiving a manual selection of a parameter at a given node in the supply chain and automatically updating the plurality of heat maps located in downstream nodes. (claim 13)
wherein the optimization is performed on a node-by-node basis for the supply chain, and wherein the computation of a leaf node that is characterized by the performance of a given upstream leaf node ignores intermediate nodes between the leaf node and the upstream node.  (claims 14-15)
wherein a node that has an above than average impact on the service level values which is estimated is recommended for experimentation.  (claim 16 and 17)
The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” as the claims clearly recite optimizing supply chain parameters using “models” and “predictions” that include mathematical formulas, functions, and/or calculations including transforming incoming data “through mathematical operations” and optimizing the supply chain “by minimizing a function of the summation of costs” while meeting values and constraints (e.g. noting Spec:  94-96, 53, 84); 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);” as the claims clearly recite limitations directed to optimizing a supply chain which is part of commercial interactions, e.g. managing sales activities or behaviors and/or business relations; 
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” the claims recite various data observations, evaluations, judgements, and/or opinions regarding supply chain data/parameters including defining parameters or constraints, transforming or manipulating data including segmenting data and assigning values, performing calculations/optimizations on the parameters, and visualizing/formatting of the resulting output values, including representing data variables in various charts/graphs, which are concepts capable of being performed mentally and/or with the aid of pen and paper.  
Step 2A – Prong 2: Claims 1-17 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“An orchestrated Intelligent Supply Chain Optimizer comprising: a Data Management Module as computer executable code, stored on non-transitory computer memory, which when executed by a computer system performs the step of…a Parameter and Model Archive database for storing the customer data; an Optimization Module as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of … [supply chain optimization results] based on the customer data retrieved from the Data Management Module and the Parameter and Model Archive on an ongoing basis; and a User Feedback Module…as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of receiving the supply chain optimization results from the Optimization Module …” (claims 1-4), “wherein the Optimization Module comprises: a Segmenter Adjudicator as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of …a Strategic Constraints Definition Module as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of …a Supply Chain Attributes Definition Module as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of …a Future Performance Predictor as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of … defined by the Supply Chain Attributes Definition Module.” (claim 2), “wherein the Optimization Module is further configured to” (claim 3), “wherein the Future Performance Predictor is further configured to” (claim 4), and “storing the customer data in a database” (claim 5), however the aforementioned elements fail to integrate the recited abstract idea into a practical application because they merely amount to generic computer components, e.g. processor, memory, display, etc., (e.g. Spec: 117-120) used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and/or the storage and retrieval of information from memory in order to perform the data analyses is merely insignificant extra-solution data gathering activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application;
“a User Feedback Module, remotely accessible by a user…and wherein prioritized results are transmitted to the user automatically” (claims 1 and 5), however the accessibility of the computer system to a “remote” user and the “transmitting” of analysis results “automatically” are found to be merely the sending and receiving of data over a network as part of insignificant extra-solution activity, e.g. data gathering or output, (MPEP 2106.05(g)) and/or is merely an attempt at limiting the abstract idea to a particular technological environment/field of use (MEP 2106.05(h)) and therefore fails to integrate the recited abstract idea into a practical application; 
“a Data Management Module as computer executable code, stored on non-transitory computer memory, which when executed by a computer system performs the step of configuring connections to data from a customer enterprise data system (EDS), wherein the customer data is received in at least one of a asynchronous process and a synchronous process,…” (claim 1), “retrieving customer data from an EDS asynchronously and/or synchronously” (claim 5), in other words receiving data over a network “connection” from a computer system, which fails to integrate the recited abstract idea into a practical application because it merely amounts to insignificant extra-solution activity, e.g. data gathering activity (MPEP 2106.05(g));
“…wherein machine learning or Al models are used…” (claim 1), “wherein the Optimization Module is further configured to determine a current supply chain network using machine learning and Al models…” (claim 3), “applying Al models to customer data…” (claim 5), “wherein applying the AI models to the customer data of the Orchestrated Intelligent Supply Chain comprises:” (claim 6), however the aforementioned element(s) of using “machine learning and AI” models to perform the supply chain parameter calculations/optimization is recited at a high-level of generality and found to be merely the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely an attempt at limiting the abstract idea to a particular technological environment/field of use of performing calculations/predictions using pre-existing, generic “machine learning” or “AI” models (MPEP 2106.05(h));
further comprising receiving a manual selection of a parameter at a given node in the supply chain and automatically updating the plurality of heat maps located in downstream nodes.” (claim 13) however the aforementioned element(s) are merely an attempt at technical language that implies the specifying of parameters and updating affected data based on the specified parameters being “applied” on a general purpose computer that is used as a tool to perform the abstract idea step(s) “automatically” and enables user specification of parameters/data “manually” on the computer (MPEP 2106.05(f)); 
Step 2B: Claims 1-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment by applying known “machine learning and AI” models to perform the calculations that are otherwise part of the abstract idea (MPEP 2106.05(f) and (h)) and performs insignificant extra-solution activity, e.g. data gathering and/or output, i.e. receiving customer data from connection(s) to a [computer] system, storage and retrieval of information from memory/database (claims 1, 5), the system being “remotely” accessible and “transmitting” results “automatically” to the [remote] user (claims 1 and 5), (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to optimizing supply chain parameters using calculations/predictions and visuals, e.g. charts or graphs, of the results. 
	Claims 1-17 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Bajaj et al. US 20200175630 A1 (hereinafter “Bajaj”) in view of
Kocis et al. US20120083914A1 (hereinafter “Kocis”). 
Claim 1,
Bajaj teaches: An orchestrated Intelligent Supply Chain Optimizer comprising: ([0056]-[0057]]; [0072]-[0073] and Fig 3B and [0017] describing the computer system and various “modules” for performing the described method(s)/functions)
a Data Management Module as computer executable code, stored on non-transitory computer memory, which when executed by a computer system performs the step of configuring connections to data from a customer enterprise data system (EDS), wherein the customer data is received in at least one of a asynchronous process and a synchronous process, (Bajaj: Fig. 3A; [0069]: Turning to FIG. 3A, a SCM operating platform 307 is disclosed, wherein platform 307 may reside at a primary node 101.; [0058]: In one embodiment, primary node 101 comprises one or more servers 102;  [0070] Supply chain analytics module 304 may be configured to process incoming supply chain data and forward results to platform 307 for storage, distribution to other modules and/or for further processing. Each of modules 302-306 may share data between themselves via platform 307.. [0073]: Data inputs for the one of more modules, also referred to in the pertinent art as “data hooks” for “apps,” may be associated with the platform 307, and thus may obtain data that is made available by the platform, such as may be obtained from hardware or software outputs provided from nodes 104, 107 and/or sources 110, 111. As illustrated, data may be received in platform modules for risk management 311, analytics 312, information visualization 313 and exception management 314. ; [0075]: The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and/or from a data store, and/or from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data.; [0059]; [0074] Moreover, primary data employed by the platform and its associated apps may be atypical of that employed by conventional SCM systems. For example, customer intelligence data may include social media trends and/or third party data feeds in relation to a supply chain, or for all supply chains for similar devices, device lines, or for device lines including the same or a similar part.)
wherein the customer data includes fixed data related to an item, item parameter data and constraints; (Bajaj: Fig. 4 showing various data inputs described in detail [0077]-[0081] and includes customer data [0077]: “For each node, a hierarchy structure 401 is determined, which may comprise …customers 401C”  and includes item data, e.g.: [0078]: “include part number 402, which may comprise unique customer material component numbers for each part. Stock on hand 403 may comprise data relating to a current quantity of each component in stock by ownership. For example, quantity data may be segregated among manufacturers, suppliers and customers.”, item parameters: [0079]: “Unit price 404 may contain data relating to a cost per component.”, and constraints: [0081]: “MOQ 406 may comprise data relating to a component minimum order quantity for a predetermined time period.”)
and wherein the customer data is incoming transformed through mathematical operations to make it usable by some parts of the computation; (Bajaj [0056]:  herein that provide networked access to a plurality of types of digital content…and that track, deliver, manipulate, transform and report the accessed content; Fig. 3A, 4; [0070] Supply chain analytics module 304 may be configured to process incoming supply chain data and forward results to platform 307 for storage, distribution to other modules and/or for further processing. Each of modules 302-306 may share data between themselves via platform 307.. [0075]: The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and/or from a data store, and/or from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data.; [0077]: various data points, variables and loads are entered into the SCM system database for processing and/or distribution to any of the various modules described herein)
a Parameter and Model Archive database for storing the customer data; (Bajaj: Abstract: Apparatus, system and method for supply chain management (SCM) system processing. A SCM operating platform is operatively coupled to SCM modules for collecting, storing, distributing and processing SCM data to determine statistical opportunities and risk in a SCM hierarchy.; [0077]: Turning now to FIG. 4, an embodiment is illustrated for a materials system utilizing the platform 307 of FIG. 3. As SCM data is entered into the system, various data points, variables and loads are entered into the SCM system database for processing and/or distribution to any of the various modules described herein.; Fig. 4; [0078] Other entries in the embodiment of FIG. 4 include part number 402, which may comprise unique customer material component numbers for each part. Stock on hand 403 may comprise data relating to a current quantity of each component in stock by ownership. For example, quantity data may be segregated among manufacturers, suppliers and customers.)
an Optimization Module as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of segmenting products by defined business strategies and assigning different service level values based upon the segment, wherein higher service level value products require increased availability versus lower service level value, optimizing supply chains… ([0080] ABC Analysis is a term used to define an inventory categorization technique often used in materials management. It is also known as Selective Inventory Control. Policies based on ABC analysis are typically structured such that “A” items are processed under very tight control and accurate records, “B” items are processed under less tightly controlled and good records, and “C” items are processed under the simplest controls possible and minimal records. ABC analysis provides a mechanism for identifying items that will have a significant impact on overall inventory cost, while also providing a mechanism for identifying different categories of stock that will require different management and controls. ABC analysis suggests that inventories of an organization are not of equal value. Thus, the inventory is grouped into three categories (A, B, and C) in order of their estimated importance. Accordingly, “A” items are very important for an organization. Because of the high value of these “A” items, frequent value analysis is required. In addition to that, an organization needs to choose an appropriate order pattern (e.g. “just-in-time”) to avoid excess capacity. “B” items are important, but less important than “A” items and more important than “C” items (marginally important). Accordingly, “B” items may be intergroup items. ABC type classifications within the system may help dictate how often materials are procured. By way of non-limiting example, to limit the value of inventory holding and risk, A Classes may be predominantly ordered once per week, B Classes bi-weekly, and C Classes monthly.; [0088]- [0089]: describing optimizing order frequency and safety stock levels based on product class)
and presentation of the supply chain optimization results to at least one planner, wherein machine learning or Al models are used to recommend contents and display parameters of the supply chain optimization results based on the customer data retrieved from the Data Management Module and the Parameter and Model Archive on an ongoing basis; (Abstract: Multiple SCM risk processing results may be produced for further drill-down by a user.  ; [0102]: process and calculate risk(s), and various other factors and related factors, within supply chains, automatically and based on real time data from a variety of sources; [0125]:  or the weightings may vary over time as data is accumulated and made available to the analytics engine. ; [0121] As discussed, analytics are algorithmically applied, such as both based on pre-stored, user input, and/or learning algorithms, in order to provide the disclosed optimizations. These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. ; [0099]-[0100]: The system may be configured such that, as other opportunities (i.e., opportunities other than the largest) are selected, the total opportunity bubble 707 automatically recalculates the total opportunity value for immediate review by a user.;  [0069]: Network optimization module 303 processes SCM data to determine which nodes and links meet or exceed predetermined risk thresholds and determines new nodes and/or links that may be added, deleted and/or substituted to establish more efficient network optimization.; [0071];  [0075]: The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data. This secondary data may be made available within the platform, and/or may be made available to one or more apps, to provide indications to the user based on the applied rules, algorithms and processes…the platform and/or its interfaced apps may “learn” from certain of the data received, such as trend data fail point data, or the like, in order to modify the aforementioned rules, algorithms and processes, in real time and for subsequent application.;  [0076]: Apps may interface with the platform solely to obtain data, and may thereafter apply unique app-based rules, algorithms and processes to the received data; or apps may make use of the data and some or all of the rules, learning algorithms, and processes of the platform and may solely or most significantly provide variations in the visualizations regarding the secondary data produced.; [0087]; [0107]: FIG. 11 additionally serves to illustrate that a weighting algorithm may be employed with regard to primary and/or secondary data to arrive at requested information, and further that such weighting algorithm may be adjusted over time, such as by platform 307, based on “learning” that occurs upon application of the algorithm.; [0083]: Data values calculated for improvement may be determined according to predefined logic…that provides an opportunity to improve an indicated area of the supply chain, such as de-risking, lowering costs, increasing available sources, optimizing inventory levels; e.g. see also figures for visualization, including Fig. 30 showing an calculated “opportunity” displayed to the user; [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; [0098]: In addition to data processing, the SCM platform system advantageously packages processed data to be uniquely visualized on a user's screen.; )
and a User Feedback Module, remotely accessible by a user, as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of receiving the supply chain optimization results from the Optimization Module and for conditioning the results for optimal usefulness and impact, and wherein prioritized results are transmitted to the user automatically.  ([0084]: In addition, one or more opportunity thresholds may be set for each component, and a resulting prioritization may be determined. For example, the system may be configured to only list components with an opportunity value greater than $1,000, where opportunities are sorted in a descending value. Ownership of each component may be assigned, where the system may notify users associated with an ownership entity. Each component may be assigned to multiple users or a single user, and largest opportunities may be identified and notified first.; Fig. 1;  Abstract: Multiple SCM risk processing results may be produced for further drill-down by a user.  ; [0099]: as other opportunities (i.e., opportunities other than the largest) are selected, the total opportunity bubble 707 automatically recalculates the total opportunity value for immediate review by a user. Such a configuration is particularly advantageous for analyzing primary and secondary opportunities quickly and efficiently.;  [0100]: The bubble data visualization of FIG. 7 may be advantageously configured to provide immediate analytics generated from one or more modules in the system. Turning to FIG. 8A, an exemplary embodiment is provided where opportunity bubble 701 is selected, which in turn launches analytics window 801 comprising graphical 803 and textual 802 representations of the underlying data.; [0121] in order to provide a recommended solution of the supply chain for the user's input product; [0071]: The platform of FIG. 3A is configured to utilize extensive data across many primary and secondary nodes, advanced analytics, logic and visualization to convert extensive, voluminous unstructured data into an easy-to-action, prioritized list of tasks for improved SCM functionality. ..These opportunities are designed to streamline and optimize SCM by generating better SCM terms, models and implementation of optimal parameter settings;  [0075]-[0076]: or apps may make use of the data and some or all of the rules, learning algorithms, and processes of the platform and may solely or most significantly provide variations in the visualizations regarding the secondary data produced.; [0107]: and further that such weighting algorithm may be adjusted over time, such as by platform 307, based on “learning” that occurs upon application of the algorithm.; e.g. see also figures for visualization, including Fig. 30 showing an calculated “opportunity” displayed to the user; [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; [0098]: In addition to data processing, the SCM platform system advantageously packages processed data to be uniquely visualized on a user's screen.; )
Bajaj fails to clearly articulate: 
Optimizing supply chains by minimizing a function of the summation of costs for in-transit inventory cost and transport cost while meeting or exceeding the service level values, subject to warehousing and transport constraints… 
Kocis however, in analogous art of supply chain analysis and optimization, teaches: 
Optimizing supply chains by minimizing a function of the summation of costs for in-transit inventory cost and transport cost while meeting or exceeding the service level values, subject to warehousing and transport constraints…; ([0002]: methods for optimizing the operation of refineries and the related supply chains; [0011]; [0072]:  The solution provided by the modeling tool may include the minimization of transportation costs (e.g., total transportation costs or transportation costs per unit amount of material).; [0073];  [0020]: the method further comprises operating the production facility according to the operational plan (including operating the production entities, and optionally, the associated supply chain; [0021]: The mathematical model is solved for maximizing or minimizing the performance metric. For calculating the performance metric, the mathematical model may comprise various cost-related parameters, including parameters relating to the cost of feed materials and parameters relating to the cost of holding inventory. For making decisions based on the performance metric, the mathematical model may comprise various decision variables, including those related to the selection of feed materials. In some cases, the mathematical model further comprises parameters relating to the cost of transportation options and decision variables relating to transportation scheduling.; [0054]: Generally, for materials cost and operating cost, the modeling tool will seek a minimize the performance metric.; [0062]:  Inventory levels may enter into the economic calculations made by the model through inventory holding costs and cost penalties for failing to satisfy inventory management criteria. The model may also have constraints relating to inventory levels. For example, the model may include minimum and maximum inventory limits, which can be defined as hard limits (which should not be exceeded), or as soft limits which can be exceeded at a certain cost or penalty, or both. Thus, with these constraints and cost factors, the optimization tool can be used to minimize overall capital costs (including inventory costs and inventory level penalties) while maintaining inventory levels within a desired range (e.g. minimum and maximum limits on inventory) and maintaining other production constraints. In addition to production scheduling, inventory feasibility may also need to be considered in other activities performed by the optimization tool, including transportation scheduling. ; [0165]:  and inventory management for maintaining feasible inventory levels throughout the time horizon and minimization of inventory holding costs.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and method(s) for supply chain optimization as described above, to further include optimizing the supply chain by minimizing a function of total costs for in-transit inventory and transport while meeting service level values and subject to warehousing and transport constraints in view of Kocis in order to provide more optimal supply chain solutions by minimizing costs and including in the modeling those variables and constraints that have a significant impact on supply chain performance and feasibility (e.g. Kocis: [0012]: “When the scheduling considerations have a significant impact on the purchase and sales decisions, the absence of these factors in the optimization model can lead to a non-optimal overall solution. Thus, it is desirable to optimize a combination of several or all of these activities as one unified activity.”, [0054], [0062]: “Thus, with these constraints and cost factors, the optimization tool can be used to minimize overall capital costs (including inventory costs and inventory level penalties) while maintaining inventory levels within a desired range (e.g. minimum and maximum limits on inventory) and maintaining other production constraints. In addition to production scheduling, inventory feasibility may also need to be considered in other activities performed by the optimization tool, including transportation scheduling.”, [0084]: Combining different activities as a single, integrated problem can provide better results than considering the activities separately in sequential fashion.; [0011]:  Often, transportation costs are significant and the minimization of transportation costs is important…However, inventory and the fluctuation of material inventory levels within each period can be important in the production schedule. ) (see MPEP 2143 G).
Furthermore, it would have been obvious to combine the teachings of Bajaj and Kocis, as described above, in the same field of business operations and supply chain optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj at least describing analyzing a variety of supply chain data and variables to identify opportunities to optimize the supply chain, including reducing cost (e.g. [0121]; [0142]: An opportu nity KPI may display a breakdown of potential opportunities to improve flexibility or reduce cost in a supply chain .; [0083], [0085]: One data area includes MOQ , which provides opportunities to reduce MOQ to an optimal quantity using logic based on order frequency , multiple quantities and demand profiles) and calculating risk scores based on a summation and providing visualizations of cost metrics, including total landed cost, freight, and inventory expenses (e.g. [0103]: After multiplying a score in each category by the associated weight, scores for each part on an end product or assembly may be added up and divided by the number of parts to determine a risk attribute score for each assembly; [0111]: The illustration shows a plurality of charts may be provided, such as total landed cost, freight and inventory financing expense.), the results of the combination were predictable, (MPEP 2143 A).

Claim 3,
Bajaj further teaches: wherein the Optimization Module is further configured to determine current supply chain network using machine learning and Al models to recommend improvements upon an existing network and facilitate implementation of these improvements.  ([0121] As discussed, analytics are algorithmically applied, such as both based on pre-stored, user input, and/or learning algorithms, in order to provide the disclosed optimizations. These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. Moreover, this recommended solution may typically stem not only from the user's input data, but from data gained from numerous similar and dissimilar products, the parts used to make those products, the suppliers from which those parts are obtained, the manpower and geography necessary to make those parts, and the like, all of which data resides in data store 1711. Thereby, the disclosed analytics may provide optimized suppliers, parts, source and assembly locations, and the like, which allows for a significant ramping of speed to market for an input product design.;  [0123] Needless to say, the aforementioned performance assessment may not only be globally performed by the analytics engine 1703 disclosed, but may be performed on a case-by-case basis. That is, once the user selects a solution (such as may be recommended by the analytics engine in light of the input user preferences) the design for supply chain may convert to a full SCM platform 307 that tracks the progress of the selected solution, and which continues to compares to the initial user input, final executed user solution, and or other available ongoing solutions to assess the performance of the selected solution.; [0087]; [0116] By way of illustration and as shown in the attached figures and the discussion below, a user may be enabled to create a design or redesign, such as by accessing a “create a new design” interface through the use of the disclosed aspects; although it will be appreciated that much of the discussion herein may be applied to an existing supply chain in order to allow for optimization.)

Claim 5,
Bajaj teaches: A method for optimizing an Orchestrated Intelligent Supply Chain comprising: (Abstract: Apparatus, system and method for supply chain management (SCM) system processing. ) 
retrieving customer data from an EDS asynchronously and/or synchronously and storing the customer data in a database; (Bajaj: Fig. 3A;[0077]: various data points, variables and loads are entered into the SCM system database for processing and/or distribution to any of the various modules described herein;  [0070] Supply chain analytics module 304 may be configured to process incoming supply chain data and forward results to platform 307 for storage, distribution to other modules and/or for further processing. Each of modules 302-306 may share data between themselves via platform 307.. [0073]: Data inputs for the one of more modules, also referred to in the pertinent art as “data hooks” for “apps,” may be associated with the platform 307, and thus may obtain data that is made available by the platform, such as may be obtained from hardware or software outputs provided from nodes 104, 107 and/or sources 110, 111. As illustrated, data may be received in platform modules for risk management 311, analytics 312, information visualization 313 and exception management 314. ; [0075]: The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and/or from a data store, and/or from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data.; [0059]; [0074] Moreover, primary data employed by the platform and its associated apps may be atypical of that employed by conventional SCM systems. For example, customer intelligence data may include social media trends and/or third party data feeds in relation to a supply chain, or for all supply chains for similar devices, device lines, or for device lines including the same or a similar part. )
applying Al models to customer data to generate supply chain optimization results… ([0121] As discussed, analytics are algorithmically applied, such as both based on pre-stored, user input, and/or learning algorithms, in order to provide the disclosed optimizations. These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. ; [0069]: Network optimization module 303 processes SCM data to determine which nodes and links meet or exceed predetermined risk thresholds and determines new nodes and/or links that may be added, deleted and/or substituted to establish more efficient network optimization.; [0071]: The platform of FIG. 3A is configured to utilize extensive data across many primary and secondary nodes, advanced analytics, logic and visualization to convert extensive, voluminous unstructured data into an easy-to-action, prioritized list of tasks for improved SCM functionality. One advantageous effect of the platform is that it is effective in identifying actual and potential opportunities of improvement, such as based on analysis of extended historical data of similar or related supply chains. These opportunities are designed to streamline and optimize SCM by generating better SCM terms, models and implementation of optimal parameter settings;  [0075]: The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data. This secondary data may be made available within the platform, and/or may be made available to one or more apps, to provide indications to the user based on the applied rules, algorithms and processes. Therefore, the disclosure makes use of significant amounts of data across what may be thousands of supply chain nodes for a single device line to allow for supply chain management, risk management, supply chain monitoring, and supply chain modification, in real time. Moreover, based on the significant data available to the platform, the platform and/or its interfaced apps may “learn” from certain of the data received, such as trend data fail point data, or the like, in order to modify the aforementioned rules, algorithms and processes, in real time and for subsequent application.;  [0076]: Apps may interface with the platform solely to obtain data, and may thereafter apply unique app-based rules, algorithms and processes to the received data; or apps may make use of the data and some or all of the rules, learning algorithms, and processes of the platform and may solely or most significantly provide variations in the visualizations regarding the secondary data produced.; [0087]; [0107]: FIG. 11 additionally serves to illustrate that a weighting algorithm may be employed with regard to primary and/or secondary data to arrive at requested information, and further that such weighting algorithm may be adjusted over time, such as by platform 307, based on “learning” that occurs upon application of the algorithm.; [0120] Further provided to the user by optimizer 1705 may be a compare and contrast of the user's original input design and its impact on the supply chain, as compared to the optimized design and optimized supply chain. Thereby, the user may be enabled to interact, such as through the graphical user interface shown and discussed herein and using known computing peripherals, with the comparison in order to assess whether the automated modifications made in accordance with the analytics have provided an improvement or a detriment to the original product design and supply chain in light of the user's objectives. This comparison may be provided by any known methods, including a side-by-side simultaneous graphical illustration, such as may include user interactivity to enable a user to make modifications categorically within the side-by-side comparison to assess effects of those modifications on the side-by-side comparison; one or more of a series of split windows, hierarchical drill down menus, or the like; or by any other known methodology.)
generating display parameters for the optimization on an ongoing basis; (Abstract: Multiple SCM risk processing results may be produced for further drill-down by a user.  ; [0102]: process and calculate risk(s), and various other factors and related factors, within supply chains, automatically and based on real time data from a variety of sources; [0125]:  or the weightings may vary over time as data is accumulated and made available to the analytics engine. ; [0099]-[0100]: The system may be configured such that, as other opportunities (i.e., opportunities other than the largest) are selected, the total opportunity bubble 707 automatically recalculates the total opportunity value for immediate review by a user.; [0075]: to provide indications to the user based on the applied rules, algorithms and processes…the platform and/or its interfaced apps may “learn” from certain of the data received, such as trend data fail point data, or the like, in order to modify the aforementioned rules, algorithms and processes, in real time and for subsequent application.;  [0076]: Apps may interface with the platform solely to obtain data, and may thereafter apply unique app-based rules, algorithms and processes to the received data; or apps may make use of the data and some or all of the rules, learning algorithms, and processes of the platform and may solely or most significantly provide variations in the visualizations regarding the secondary data produced.; [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; [0098]: In addition to data processing, the SCM platform system advantageously packages processed data to be uniquely visualized on a user's screen.; )
conditioning and presenting optimization results for optimal usefulness and impact. ([0012]:  The data outputs may be capable of: providing to a user interface of the secondary data comprised of at least a substantially optimized one of the design for the plurality of supply chain nodes based on the comparative application of at least ones of the plurality of rules; and providing the secondary data to a user via the user interface.; Abstract: Multiple SCM risk processing results may be produced for further drill-down by a user.  ; [0100]: The bubble data visualization of FIG. 7 may be advantageously configured to provide immediate analytics generated from one or more modules in the system. Turning to FIG. 8A, an exemplary embodiment is provided where opportunity bubble 701 is selected, which in turn launches analytics window 801 comprising graphical 803 and textual 802 representations of the underlying data.; [0099]: The system may be configured such that, as other opportunities (i.e., opportunities other than the largest) are selected, the total opportunity bubble 707 automatically recalculates the total opportunity value for immediate review by a user. Such a configuration is particularly advantageous for analyzing primary and secondary opportunities quickly and efficiently.;  [0083]: Data values calculated for improvement may be determined according to predefined logic, wherein for the exemplary MOQ improvement of 4,000 units, a unit value multiplier of $1 would yield an improvement “opportunity” value of $4,000. As used herein, the phrase “opportunity value” may be used to indicate a particular area of data, such as an item source, a replacement part, an inventory level, or the like, that provides an opportunity to improve an indicated area of the supply chain, such as de-risking, lowering costs, increasing available sources, optimizing inventory levels, or the like.; e.g. see also figures for visualization, including Fig. 30 showing an calculated “opportunity” displayed to the user; [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; [0098]: In addition to data processing, the SCM platform system advantageously packages processed data to be uniquely visualized on a user's screen.; [0073]; [0130] In relation to the foregoing supply chain design and optimization, FIG. 15 illustrates a screen shot user interface suitable to access the supply chain analytics engine 1703. As illustrated, the interface allows the user to engage in data manipulation to create, compare, and view existing designs or new designs in relation to performance of those designs in the supply chain. )
wherein the optimization results are remotely accessible by a user, and wherein prioritized results are transmitted to the user automatically. ([0084]: In addition, one or more opportunity thresholds may be set for each component, and a resulting prioritization may be determined. For example, the system may be configured to only list components with an opportunity value greater than $1,000, where opportunities are sorted in a descending value. Ownership of each component may be assigned, where the system may notify users associated with an ownership entity. Each component may be assigned to multiple users or a single user, and largest opportunities may be identified and notified first.; Fig. 1;  Abstract: Multiple SCM risk processing results may be produced for further drill-down by a user.  ; [0099]: as other opportunities (i.e., opportunities other than the largest) are selected, the total opportunity bubble 707 automatically recalculates the total opportunity value for immediate review by a user. Such a configuration is particularly advantageous for analyzing primary and secondary opportunities quickly and efficiently.;  [0100]: The bubble data visualization of FIG. 7 may be advantageously configured to provide immediate analytics generated from one or more modules in the system. Turning to FIG. 8A, an exemplary embodiment is provided where opportunity bubble 701 is selected, which in turn launches analytics window 801 comprising graphical 803 and textual 802 representations of the underlying data.; [0098]: In addition to data processing, the SCM platform system advantageously packages processed data to be uniquely visualized on a user's screen.)
Bajaj fails to clearly articulate:
…to generate supply chain optimization results by minimizing a function of the summation of costs for in-transit inventory cost and transport cost while meeting or exceeding configured service level values, subject to warehousing and transport constraints; 
Kocis however, in analogous art of supply chain analysis and optimization, teaches: 
…to generate supply chain optimization results by minimizing a function of the summation of costs for in-transit inventory cost and transport cost while meeting or exceeding configured service level values, subject to warehousing and transport constraints; ([0002]: methods for optimizing the operation of refineries and the related supply chains; [0011]; [0072]:  The solution provided by the modeling tool may include the minimization of transportation costs (e.g., total transportation costs or transportation costs per unit amount of material).; [0073];  [0020]: the method further comprises operating the production facility according to the operational plan (including operating the production entities, and optionally, the associated supply chain; [0021]: The mathematical model is solved for maximizing or minimizing the performance metric. For calculating the performance metric, the mathematical model may comprise various cost-related parameters, including parameters relating to the cost of feed materials and parameters relating to the cost of holding inventory. For making decisions based on the performance metric, the mathematical model may comprise various decision variables, including those related to the selection of feed materials. In some cases, the mathematical model further comprises parameters relating to the cost of transportation options and decision variables relating to transportation scheduling.; [0054]: Generally, for materials cost and operating cost, the modeling tool will seek a minimize the performance metric.; [0062]:  Inventory levels may enter into the economic calculations made by the model through inventory holding costs and cost penalties for failing to satisfy inventory management criteria. The model may also have constraints relating to inventory levels. For example, the model may include minimum and maximum inventory limits, which can be defined as hard limits (which should not be exceeded), or as soft limits which can be exceeded at a certain cost or penalty, or both. Thus, with these constraints and cost factors, the optimization tool can be used to minimize overall capital costs (including inventory costs and inventory level penalties) while maintaining inventory levels within a desired range (e.g. minimum and maximum limits on inventory) and maintaining other production constraints. In addition to production scheduling, inventory feasibility may also need to be considered in other activities performed by the optimization tool, including transportation scheduling. ; [0165]:  and inventory management for maintaining feasible inventory levels throughout the time horizon and minimization of inventory holding costs.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and method(s) for supply chain optimization as described above, to further include optimizing the supply chain by minimizing a function of total costs for in-transit inventory and transport while meeting service level values and subject to warehousing and transport constraints in view of Kocis in order to provide more optimal supply chain solutions by minimizing costs and including in the modeling those variables and constraints that have a significant impact on supply chain performance and feasibility (e.g. Kocis: [0012]: “When the scheduling considerations have a significant impact on the purchase and sales decisions, the absence of these factors in the optimization model can lead to a non-optimal overall solution. Thus, it is desirable to optimize a combination of several or all of these activities as one unified activity.”, [0054], [0062]: “Thus, with these constraints and cost factors, the optimization tool can be used to minimize overall capital costs (including inventory costs and inventory level penalties) while maintaining inventory levels within a desired range (e.g. minimum and maximum limits on inventory) and maintaining other production constraints. In addition to production scheduling, inventory feasibility may also need to be considered in other activities performed by the optimization tool, including transportation scheduling.”, [0084]: Combining different activities as a single, integrated problem can provide better results than considering the activities separately in sequential fashion.; [0011]:  Often, transportation costs are significant and the minimization of transportation costs is important…However, inventory and the fluctuation of material inventory levels within each period can be important in the production schedule. ) (see MPEP 2143 G).
Furthermore, it would have been obvious to combine the teachings of Bajaj and Kocis, as described above, in the same field of business operations and supply chain optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj at least describing analyzing a variety of supply chain data and variables to identify opportunities to optimize the supply chain, including reducing cost (e.g. [0121]; [0142]: An opportu nity KPI may display a breakdown of potential opportunities to improve flexibility or reduce cost in a supply chain .; [0083], [0085]: One data area includes MOQ , which provides opportunities to reduce MOQ to an optimal quantity using logic based on order frequency , multiple quantities and demand profiles) and calculating risk scores based on a summation and providing visualizations of cost metrics, including total landed cost, freight, and inventory expenses (e.g. [0103]: After multiplying a score in each category by the associated weight, scores for each part on an end product or assembly may be added up and divided by the number of parts to determine a risk attribute score for each assembly; [0111]: The illustration shows a plurality of charts may be provided, such as total landed cost, freight and inventory financing expense.), the results of the combination were predictable, (MPEP 2143 A).

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Bajaj/Kocis, as applied to parent claims 1 and 5 above, in further view of
Hoguet US 20090160856 A1 (hereinafter “Hoguet”). 
Claim 2,
Bajaj further teaches: wherein the Optimization Module comprises: 
a Segmenter Adjudicator as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of segmenting a plurality of products based on currently available data …  ([0080] ABC Analysis is a term used to define an inventory categorization technique often used in materials management. It is also known as Selective Inventory Control. Policies based on ABC analysis are typically structured such that “A” items are processed under very tight control and accurate records, “B” items are processed under less tightly controlled and good records, and “C” items are processed under the simplest controls possible and minimal records. ABC analysis provides a mechanism for identifying items that will have a significant impact on overall inventory cost, while also providing a mechanism for identifying different categories of stock that will require different management and controls. ABC analysis suggests that inventories of an organization are not of equal value. Thus, the inventory is grouped into three categories (A, B, and C) in order of their estimated importance. Accordingly, “A” items are very important for an organization. Because of the high value of these “A” items, frequent value analysis is required. In addition to that, an organization needs to choose an appropriate order pattern (e.g. “just-in-time”) to avoid excess capacity. “B” items are important, but less important than “A” items and more important than “C” items (marginally important). Accordingly, “B” items may be intergroup items. ABC type classifications within the system may help dictate how often materials are procured. By way of non-limiting example, to limit the value of inventory holding and risk, A Classes may be predominantly ordered once per week, B Classes bi-weekly, and C Classes monthly.)
a Strategic Constraints Definition Module as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of identifying constraints on allowed supply chain configurations to ensure compliance with both physical limitations of systems and corporate governance and strategy; ([0094]: By using a plurality of variables as inputs, an MPS may be configured to generate a set of outputs for decision making within the system. Inputs may include any of the data points disclosed herein, as well as forecast demand, production costs, inventory money, customer needs, inventory progress, supply, lot size, production lead time, and capacity. Inputs may be automatically generated by the system by linking one or more departments at a node with a production department. For instance, when a sale is recorded, the forecast demand may be automatically shifted to meet the new demand. Inputs may also be inputted manually from forecasts that have also been calculated manually. Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance. Outputs may be used to create a Material Requirements Planning (MRP) schedule.; [0104]; [0117] -[0118] Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design. If additional data or input is necessary, the disclosed algorithms may, such as in an automated manner and such as based on pre-entered or user-input algorithms/rules to rules engine 1707 or based on “learning” that occurs in accordance with previously input learning algorithms, make a qualitative and quantitative assessment of the user's input. In accordance with this assessment, additional information may be requested from the user, or the user may be instructed to obtain additional information to the analytics engine 1703 as deemed necessary by the algorithms of the rules engine 1707.; [0119] In the known art, it is typical that research and development is performed to design a product, and only thereafter is the supply chain that will enable the creation of the product assessed. The disclosed design for supply chain may integrate supply chain design with product design, as referenced above, such that product design may be tweaked or modified as necessary in order to both optimize the final designed product and optimize the supply chain used to create the final product. This dual optimization provided by optimizer 1705 may indicate modifications to both product design and the supply chain, as discussed, based on the priorities input by the user to the disclosed algorithms. By way of example, an input product design may be optimized using the disclosed analytic ; [0121] These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. Moreover, this recommended solution may typically stem not only from the user's input data, but from data gained from numerous similar and dissimilar products, the parts used to make those products, the suppliers from which those parts are obtained, the manpower and geography necessary to make those parts, and the like, all of which data resides in data store 1711. Thereby, the disclosed analytics may provide optimized suppliers, parts, source and assembly locations, and the like, which allows for a significant ramping of speed to market for an input product design. Moreover, and as disclosed herein, a subscriber to the SaaS system set forth herein may be enabled to access very significant and or anonymized content in order to optimize a design in light of the supply chain based on the performance of several, dozens, or hundreds of other relevant supply chains.algorithms, and the optimized product design best suited for an optimized supply chain may be output to the user based on the user's input objectives/preferences.)
a Supply Chain Attributes Definition Module as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of characterizing the physical and performance characteristics of the relevant parts of a supply chain quantitatively;( [0117]: As illustrated in FIGS. 15-26, the design of a supply chain to be run through comparator 1709 may include, by way of non-limiting example, a launch date, a project name, various aspects of the design, and “preferences”. More particularly, preferences may be prioritized objectives for the design, such as wherein a user may rank the design objectives. Accordingly, the wealth of data 1711 available to the disclosed algorithms 1707 may be subjected to comparative analytics 1709 (which may be anonymized), and the output from these analytics may be weighted, prioritized, or otherwise ranked in accordance with the preferences input by the user.; [0118] Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design. If additional data or input is necessary, the disclosed algorithms may, such as in an automated manner and such as based on pre-entered or user-input algorithms/rules to rules engine 1707 or based on “learning” that occurs in accordance with previously input learning algorithms, make a qualitative and quantitative assessment of the user's input. In accordance with this assessment, additional information may be requested from the user, or the user may be instructed to obtain additional information to the analytics engine 1703 as deemed necessary by the algorithms of the rules engine 1707); [0119]; [0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design.; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.; [0121])
a Future Performance Predictor as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of predicting future performance of the supply chain for each fixed set of operational parameters is predicted for the supply chain defined by the Supply Chain Attributes Definition Module.  ([0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design. ; Fig. 17, 19; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.; [0120] Further provided to the user by optimizer 1705 may be a compare and contrast of the user's original input design and its impact on the supply chain, as compared to the optimized design and optimized supply chain. Thereby, the user may be enabled to interact, such as through the graphical user interface shown and discussed herein and using known computing peripherals, with the comparison in order to assess whether the automated modifications made in accordance with the analytics have provided an improvement or a detriment to the original product design and supply chain in light of the user's objectives. This comparison may be provided by any known methods, including a side-by-side simultaneous graphical illustration, such as may include user interactivity to enable a user to make modifications categorically within the side-by-side comparison to assess effects of those modifications on the side-by-side comparison; one or more of a series of split windows, hierarchical drill down menus, or the like; or by any other known methodology. [0121]-[0123]; [0130] In relation to the foregoing supply chain design and optimization, FIG. 15 illustrates a screen shot user interface suitable to access the supply chain analytics engine 1703. As illustrated, the interface allows the user to engage in data manipulation to create, compare, and view existing designs or new designs in relation to performance of those designs in the supply chain.;  [0096]: Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance. )
Bajaj fails to teach: 
a Segmenter Adjudicator as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of segmenting a plurality of products based on currently available data and for adjudicating updated segmentation with previous segmentation results; (bold emphasis added)
Hoguet however, in analogous art of visual design tools and product categorization, teaches: 
a Segmenter Adjudicator as computer executable code, stored on non-transitory computer memory, which when executed by the computer system performs the step of  segmenting a plurality of products based on currently available data and for adjudicating updated segmentation with previous segmentation results; (bold emphasis added) (Hoguet [0191] FIG. 9 shows a process 170 for updating and providing more accurate product categories and tags for a product based on previous information collected by the home design tool for the product. As described above, the home design tool automatically pre-selects both the product categorization and the product information and presents the categorization and information to the user who can confirm or update the categorization and information. When the user confirms or updates the taxonomy-based categorization for a particular home design product, the home design system records the user's input (172). Similarly, when the user confirms or updates the folksonomy-based information for the particular home design product, the home design system records the user's input (174). The system uses the information recorded about the product categorization and product information to provide more accurate automated categorization and product information for subsequent users (176).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and methods for supply chain optimization and visualization, including supply chain product categorization [0080], to include adjudicating updated segmentation in view of Hoguet in order to provide more accurate categorization (Hoguet: [0191]: The system uses the information recorded about the product categorization and product information to provide more accurate automated categorization and product information for subsequent users (176).)  (see MPEP 2143 G).

Claim 4,
Bajaj further teaches: wherein the Future Performance Predictor is further configured to predict future performance of the supply chain network for different supply chain parameter settings based on a variety of supply chain network configuration assumptions, analysis of optimal supply chain parameter settings given both strategic objectives for individual products or groups of products and system-level constraints.   ([0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design. ; Fig. 17, 19; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.; [0117]: As illustrated in FIGS. 15-26, the design of a supply chain to be run through comparator 1709 may include, by way of non-limiting example, a launch date, a project name, various aspects of the design, and “preferences”. More particularly, preferences may be prioritized objectives for the design, such as wherein a user may rank the design objectives. Accordingly, the wealth of data 1711 available to the disclosed algorithms 1707 may be subjected to comparative analytics 1709 (which may be anonymized), and the output from these analytics may be weighted, prioritized, or otherwise ranked in accordance with the preferences input by the user.; [0118]: Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design.; [0119]- [0120] Further provided to the user by optimizer 1705 may be a compare and contrast of the user's original input design and its impact on the supply chain, as compared to the optimized design and optimized supply chain. Thereby, the user may be enabled to interact, such as through the graphical user interface shown and discussed herein and using known computing peripherals, with the comparison in order to assess whether the automated modifications made in accordance with the analytics have provided an improvement or a detriment to the original product design and supply chain in light of the user's objectives. This comparison may be provided by any known methods, including a side-by-side simultaneous graphical illustration, such as may include user interactivity to enable a user to make modifications categorically within the side-by-side comparison to assess effects of those modifications on the side-by-side comparison; one or more of a series of split windows, hierarchical drill down menus, or the like; or by any other known methodology. [0121]-[0123]; [0130] In relation to the foregoing supply chain design and optimization, FIG. 15 illustrates a screen shot user interface suitable to access the supply chain analytics engine 1703. As illustrated, the interface allows the user to engage in data manipulation to create, compare, and view existing designs or new designs in relation to performance of those designs in the supply chain.;  [0094]: Inputs may include any of the data points disclosed herein, as well as forecast demand, production costs, inventory money, customer needs, inventory progress, supply, lot size, production lead time, and capacity  [0096]: Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance.; [0137]: As shown, a user may be given a list of prospective objectives, or may input different objectives important to that user, and may rank those objectives based on the priority to the user. Further, the user may be enabled to select other supply chain preferences, such as parts, preferred suppliers, preferred manufacturing locations or manufacturers, and the like.)

Claim 6,
Bajaj further teaches:
segmenting a plurality of products based on currently available customer data; ([0080] ABC Analysis is a term used to define an inventory categorization technique often used in materials management. It is also known as Selective Inventory Control. Policies based on ABC analysis are typically structured such that “A” items are processed under very tight control and accurate records, “B” items are processed under less tightly controlled and good records, and “C” items are processed under the simplest controls possible and minimal records. ABC analysis provides a mechanism for identifying items that will have a significant impact on overall inventory cost, while also providing a mechanism for identifying different categories of stock that will require different management and controls. ABC analysis suggests that inventories of an organization are not of equal value. Thus, the inventory is grouped into three categories (A, B, and C) in order of their estimated importance. Accordingly, “A” items are very important for an organization. Because of the high value of these “A” items, frequent value analysis is required. In addition to that, an organization needs to choose an appropriate order pattern (e.g. “just-in-time”) to avoid excess capacity. “B” items are important, but less important than “A” items and more important than “C” items (marginally important). Accordingly, “B” items may be intergroup items. ABC type classifications within the system may help dictate how often materials are procured. By way of non-limiting example, to limit the value of inventory holding and risk, A Classes may be predominantly ordered once per week, B Classes bi-weekly, and C Classes monthly.)
identifying constraints on allowed configurations of the Supply Chain to ensure compliance with both physical limitations of systems and corporate governance and strategy; ([0094]: By using a plurality of variables as inputs, an MPS may be configured to generate a set of outputs for decision making within the system. Inputs may include any of the data points disclosed herein, as well as forecast demand, production costs, inventory money, customer needs, inventory progress, supply, lot size, production lead time, and capacity. Inputs may be automatically generated by the system by linking one or more departments at a node with a production department. For instance, when a sale is recorded, the forecast demand may be automatically shifted to meet the new demand. Inputs may also be inputted manually from forecasts that have also been calculated manually. Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance. Outputs may be used to create a Material Requirements Planning (MRP) schedule.; [0104]; [0117] -[0118] Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design. If additional data or input is necessary, the disclosed algorithms may, such as in an automated manner and such as based on pre-entered or user-input algorithms/rules to rules engine 1707 or based on “learning” that occurs in accordance with previously input learning algorithms, make a qualitative and quantitative assessment of the user's input. In accordance with this assessment, additional information may be requested from the user, or the user may be instructed to obtain additional information to the analytics engine 1703 as deemed necessary by the algorithms of the rules engine 1707.; [0119] In the known art, it is typical that research and development is performed to design a product, and only thereafter is the supply chain that will enable the creation of the product assessed. The disclosed design for supply chain may integrate supply chain design with product design, as referenced above, such that product design may be tweaked or modified as necessary in order to both optimize the final designed product and optimize the supply chain used to create the final product. This dual optimization provided by optimizer 1705 may indicate modifications to both product design and the supply chain, as discussed, based on the priorities input by the user to the disclosed algorithms. By way of example, an input product design may be optimized using the disclosed analytic ; [0121] These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. Moreover, this recommended solution may typically stem not only from the user's input data, but from data gained from numerous similar and dissimilar products, the parts used to make those products, the suppliers from which those parts are obtained, the manpower and geography necessary to make those parts, and the like, all of which data resides in data store 1711. Thereby, the disclosed analytics may provide optimized suppliers, parts, source and assembly locations, and the like, which allows for a significant ramping of speed to market for an input product design. Moreover, and as disclosed herein, a subscriber to the SaaS system set forth herein may be enabled to access very significant and or anonymized content in order to optimize a design in light of the supply chain based on the performance of several, dozens, or hundreds of other relevant supply chains.algorithms, and the optimized product design best suited for an optimized supply chain may be output to the user based on the user's input objectives/preferences.)
characterizing the physical and performance characteristics of the relevant parts of a supply chain quantitatively; [0117]: As illustrated in FIGS. 15-26, the design of a supply chain to be run through comparator 1709 may include, by way of non-limiting example, a launch date, a project name, various aspects of the design, and “preferences”. More particularly, preferences may be prioritized objectives for the design, such as wherein a user may rank the design objectives. Accordingly, the wealth of data 1711 available to the disclosed algorithms 1707 may be subjected to comparative analytics 1709 (which may be anonymized), and the output from these analytics may be weighted, prioritized, or otherwise ranked in accordance with the preferences input by the user.; [0118] Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design. If additional data or input is necessary, the disclosed algorithms may, such as in an automated manner and such as based on pre-entered or user-input algorithms/rules to rules engine 1707 or based on “learning” that occurs in accordance with previously input learning algorithms, make a qualitative and quantitative assessment of the user's input. In accordance with this assessment, additional information may be requested from the user, or the user may be instructed to obtain additional information to the analytics engine 1703 as deemed necessary by the algorithms of the rules engine 1707);  [0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design.; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.)
predicting future performance of the Supply Chain for each fixed set of predicted operational parameters.   ([0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design. ; Fig. 17, 19; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.; [0120] Further provided to the user by optimizer 1705 may be a compare and contrast of the user's original input design and its impact on the supply chain, as compared to the optimized design and optimized supply chain. Thereby, the user may be enabled to interact, such as through the graphical user interface shown and discussed herein and using known computing peripherals, with the comparison in order to assess whether the automated modifications made in accordance with the analytics have provided an improvement or a detriment to the original product design and supply chain in light of the user's objectives. This comparison may be provided by any known methods, including a side-by-side simultaneous graphical illustration, such as may include user interactivity to enable a user to make modifications categorically within the side-by-side comparison to assess effects of those modifications on the side-by-side comparison; one or more of a series of split windows, hierarchical drill down menus, or the like; or by any other known methodology. [0121]-[0123]; [0130] In relation to the foregoing supply chain design and optimization, FIG. 15 illustrates a screen shot user interface suitable to access the supply chain analytics engine 1703. As illustrated, the interface allows the user to engage in data manipulation to create, compare, and view existing designs or new designs in relation to performance of those designs in the supply chain.;  [0096]: Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance. )
Bajaj fails to teach:
adjudicating updated segmentation with previous segmentation results; 
Hoguet however, in analogous art of visual design tools and product categorization, teaches: 
adjudicating updated segmentation with previous segmentation results; (Hoguet [0191] FIG. 9 shows a process 170 for updating and providing more accurate product categories and tags for a product based on previous information collected by the home design tool for the product. As described above, the home design tool automatically pre-selects both the product categorization and the product information and presents the categorization and information to the user who can confirm or update the categorization and information. When the user confirms or updates the taxonomy-based categorization for a particular home design product, the home design system records the user's input (172). Similarly, when the user confirms or updates the folksonomy-based information for the particular home design product, the home design system records the user's input (174). The system uses the information recorded about the product categorization and product information to provide more accurate automated categorization and product information for subsequent users (176).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and methods for supply chain optimization and visualization, including supply chain product categorization [0080], to include adjudicating updated segmentation in view of Hoguet in order to provide more accurate categorization (Hoguet: [0191]: The system uses the information recorded about the product categorization and product information to provide more accurate automated categorization and product information for subsequent users (176).)  (see MPEP 2143 G).


Claims 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over : 
Bajaj/Kocis, as applied to parent claim 5 above, in further view of
Cohn et al. CA2336368A1 (hereinafter “Cohn”).
Claim 7,
Bajaj teaches all the limitations of parent claim 5 as described above. 
Bajaj further teaches: wherein the presenting optimization results comprises:
generating a percentage dial visualization of the realized optimization; (Fig. 19; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703. ; [0141] FIG. 27 illustrates an exemplary health check screen shot that may be configured as part of a supply chain analytics engine 1703. As shown in the main content pane of FIG. 27, the system may be configured to process and visualize various data points as a dashboard, where, in this example, demand, inventory and risk attribute scoring are provided in a relative data format (29%, 33% and 3.3, respectively).; Fig .27; )
generating a time series chart of the cost over time of the supply chain with an overlay of a …indicator; ([0145] FIG. 31 illustrates an exemplary screen shot for status reports, which process and display data points and metrics for analysis. In the example of FIG. 31, status reports may be generated for any metric including sell thru, inventory, supply chain model, order status and service level. In the example, sell thru status is displayed in dollars over predetermined periods of time (e.g., week), where COGS and master schedule metrics are displayed as a bar graph. The system may also be configured to overlay average COGS and MS averages onto the graph to provide a quick analysis of system performance on these data point.; Fig. 31; 
generating at least one heat map of two…parameters.( [0027] FIG. 12 illustrates an exemplary data visualization heat map for various assemblies and associated parts, wherein specific assemblies and/or parts are presented as color-coded objects to indicate a level of risk; [0108] The risk attribute processing may subsequently be utilized by, and/or may utilize, the SCM platform 307 to generate a heat map to visualize risk attribute scores and their impact easily and quickly for a user. In certain embodiments, heat maps may allow the display of multiple variables, such as revenues and risk. In the illustrative example of FIG. 12, a heat map 1200 is shown for a plurality of assemblies (Assy 101-105), where each assembly is associated with one or more parts. Thus, assembly Assy 101 comprises five primary parts (“parts 201-205”), Assy 102 comprises “parts 206-210”, Assy 103 comprises “parts 211-215 and so on.); [0109] In one embodiment, assemblies or parts with higher revenue over a predetermined time period (e.g., 90 days) are visualized with bigger boxes compared to assemblies and/or parts having lower revenue. In addition to size, the heat map may color code boxes to reflect risk attribute scores. The color codes may be configured to show green for low risk, yellow for medium-low risk, orange for medium-high risk and red for high risk. As shown in FIG. 12, the risk attribute module may be configured to utilize a nested “heat map” format for inserting one set of heat maps into a higher level heat map. Thus, the heat maps for parts may be simultaneously visualized with their associated assembly.)
Bajaj fails to clearly articulate that the displayed visuals are of the “optimized” values, i.e.: 
generating a time series chart of the cost over time of the supply chain with an overlay of a fully optimized indicator;(bold emphasis added)
generating at least one heat map of two optimized parameters. (bold emphasis added)
Cohn however, in analogous art of optimization and visualization of operational solutions (including supply chain), clearly teaches generating graph or chart visualizations of the optimized parameters with indicators of the optimized solution(s), i.e.: generating a time series chart of the cost over time of the supply chain with an overlay of a fully optimized indicator;(bold emphasis added); generating at least one heat map of two optimized parameters. (bold emphasis added) (Cohn: Fig. 22-23: P.87: 16-P.88:20: The design output controls include fields to identify the variables 2202 to be plotted for the two-dimensional scatterplot. The design output controls include additional fields listing variables 2204 an objectives 2204. The design output controls include boxes 2206 adjacent to the list of variables 2204 and objectives 2204 which are used to specify whether the optimization component 106 should ignore a particular objective 2204 or optimize with respect to the objective 2209. The design output controls further includes a PickPoint control 2208 which enables the user. to select a point from the two dimensional scatterplot and either study its values or select it as a configuration for the active configurations screen of FIG. 16. The design output controls include a Plot control 2210 which is selected to generate the two dimensional scatterplot. FIG. 23 shows a fourth sample solutions display window 1419 of a two-dimensional scatterplot of the variables 2202 specified on the design output window 1913 of FIG. 22. In the preferred embodiment, colors distinguish the points representing configurations on the sample solutions display window 1419. For example, the color green could represent the points of the solutions display window 1419 which are part of the general population of computed configurations. Next, the color blue could represent the points of the solutions display window 1419 which are shown on the active configurations screen of FIG. 16. Finally, red circled points of the solutions display 1419 could represent pareto optimal solutions with respect to the objectives 2204 which were Identified on the design output window 1413 of FIG. 22. The sample solutions display window 1419 of the two-dimensional scatterplot further includes at least one line to partition the configurations accordingly to whether or not they meet their constraints. The lines are green on the side adjacent to the configurations which meet their constraints and are red on the side adjacent to the configurations which do not meet their constraints.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj/Kocis’ system and methods as described above including optimizing and visualizing supply chain configurations and performance, to include generating charts and maps of the optimized parameters/solutions in view of Cohn in order to improve the fitness of an operation, i.e. supply chain management, including identifying solutions that are reliable and adaptable (Cohn: P.51:4-12; P.52: 12-26: The analysis component 104 and the optimization component 106 of United Sherpa 100 include algorithms to 15 improve the fitness of a firm's operations management. These algorithms modify a firm's operations management in order to achieve the desired improvement.; P.83:6-21: the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management,) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combined the teachings of Bajaj/Kocis and Cohn, as described above, in the same field of optimization and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and displaying overlays for comparison (Bajaj: [0145] The system may also be configured to overlay average COGS and MS averages onto the graph to provide a quick analysis of system performance on these data point.; Fig. 31) and Cohn describing the optimization and design system and method(s) are applicable to optimization problems in supply chain management (P.83:6-21: are also applicable to any single or multi-objective optimization problem such as supply chain management, job shop scheduling, 2pflow shop management, organizational structure design and logistics.), the results of the combination were predictable (MPEP 2143 A).

Claim 9,
Bajaj/Kocis fails to clearly articulate, Cohn however clearly teaches: wherein the at least one heat map includes a position of actual parameter settings.  (Cohn: Fig. 16; P.84:36-P.85:35: In the preferred embodiment, the icons 1602 include miniature bar plots where each miniature bar plot represents a different configuration. In an alternate embodiment, the icons 1602 could include scatterplots, tables, drawings, etc. In the preferred embodiment, the active configuration screen displays variables 1609 and objectives 1604 on the left of the screen in the order in which they appear in the icons 1602. The user selects the variables 1604 and objectives 1604 to view on the active configurations screen. The active configurations screen represents values of the variables 1604 and objectives 1609 by the lengths of the bars. The active configuration screen also liststh ranges of the variables 1604 and the objectives 1604 on the left of the screen. An asterisk 1608 on a bar indicates that the value represented by the bar exceeds the range for the corresponding variable 1609 or objective 1604. The active configuration screen also includes indices beneath the icons 1602 for the corresponding configurations. In the preferred embodiment, the active configurations screen has colors to distinguish variables 1609 and objectives 1604. Colors can further distinguish objectives 1609 meeting constraints from objectives 1604 which do not meet constraints. For example, the color blue could represent a variable 1604. Similarly, the color green could represent an objective 1604 meeting the constraints or an objective 1604 without constraints. The color red could represent objectives 1604 not meeting the constraints. A green border surrounding an icon 1602 indicates that all of the objectives 1604 meet their constraints in the corresponding configuration. A red border surrounding an icon 1602 indicates that at least one of the objectives 1604 does not meet its constraint in the corresponding configuration. In the preferred embodiment, values of constraints are represented by small black rectangles on corresponding bars. )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj/Kocis’ system and methods as described above including optimizing and visualizing supply chain configurations and performance, to include the heat map visualizations that indicate a position of actual parameter settings in view of Cohn in order to improve the fitness of an operation, i.e. supply chain management, including identifying solutions that are reliable and adaptable (Cohn: P.51:4-12; P.52: 12-26: The analysis component 104 and the optimization component 106 of United Sherpa 100 include algorithms to 15 improve the fitness of a firm's operations management. These algorithms modify a firm's operations management in order to achieve the desired improvement.; P.83:6-21: the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management,) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combined the teachings of Bajaj/Kocis and Cohn, as described above, in the same field of optimization and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and Cohn describing the optimization and design system and method(s) are applicable to optimization problems in supply chain management (P.83:6-21: are also applicable to any single or multi-objective optimization problem such as supply chain management, job shop scheduling, 2pflow shop management, organizational structure design and logistics.), the results of the combination were predictable (MPEP 2143 A).

Claim 10,
Bajaj further teaches: wherein the at least one [chart] includes a position of a Naive theoretical calculation …for comparison against the two… parameters.  (Bajaj:Fig. 29;  [0143] FIG. 28 illustrates an exemplary screenshot of a node network diagram, similar to those disclosed above. FIG. 29 illustrates an exemplary screenshot of benchmark results that advantageously allow users to access one or more reference points for supply chain metrics and may compare results against similar size and complexity customers in the system. Benchmarking may be performed using only that data accessible, pursuant to authorization, to that customer; using data across multiple clients of the manager of multiple customers; and/or using third party data, such as may be purchased from third parties at networked locations. Further, in the particular example of FIG. 29, days of supply, risk attribute score and supply chain model processing result benchmarks are presented (41.56, 3.39 and 34%, respectively) against similar benchmarks obtained from other customers (“DEMO CUST 1”), wherein it can be seen that the benchmarks are all above similarly-situated customers (24.28, 3.38 and 7%), thus indicating that potential issues may need to be addressed in the system.)
Bajaj fails to clearly articulate: wherein the at least one heat map includes a position of a Naive theoretical calculation of a suboptimized solution for comparison against the two optimized parameters.  (bold emphasis added)
Although Bajaj describes visualizing benchmark comparisons [0143], Bajaj fails to describe the “Naïve theoretical calculation” is of a “suboptimized solution” and is included in the heat map for comparison with the “optimized” parameters 
Cohn however, in analogous art of visualizing optimization solutions, teaches: wherein the at least one heat map includes a position of a Naive theoretical calculation of a suboptimized solution for comparison against the two optimized parameters.  (Fig. 21; P.87:1-17: The sample solutions display window 1919 further includes a line 2102 to partition the configurations accordingly to whether or not they meet their constraints. Preferably, the line 2102 is green on the side adjacent to the configurations which meet their constraints and is red on the side adjacent to the configurations which do not meet their constraints.; P.89:11-22: The fifth sample solution display 1419 further includes a design output control for indicating whether to display either the entire population of configurations or only the configurations meeting the constraints on the parallel coordinate plot. P.89:22-35: In the preferred embodiment, colors distinguish lines on the parallel coordinate plot representing pareto °ptimal solutions with respect to the objectives 2402 specified on the design output window 1413 of FIG. 24. For example, black lines could represent the general population of solutions while the red lines could represent pareto optimal solutions. Colors also distinguish the objectives 2502 which were selected for use in computing pareto optimal solutions on the design output window 1913 of FLG. 24. For example, the color red could be used to identify the objectives 2502 which were selected for use in computing pareto optimal solutions on the design output window 1413.; Fig. 27; P.90: 35-91:20: For example, green circles could represent the points of the solutions display window 1919 which meet the specified boundary conditions. Black triangles could represent the points of the solutions display window 1419 which do not meet all the specified boundary conditions. Red circled points of the solutions display 1419 could represent pareto optimal solutions with respect to the objectives 2602 which were selected with the pareto optimal check-boxes 2612 on the design output window 1913 of FIG. 26. The sample solutions display window 1419 of the two-dimensional scatterplot further includes at least one line to partition the configurations accordingly to whether or not they meet goal constraints. The lines are green on the side adjacent to the configurations which meet the goal constraints and are red on the side adjacent to the configurations which do not meet the goal constraints. )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj/Kocis’ system and methods as described above including optimizing and visualizing supply chain configurations and performance, to include the heat map visualizations include a comparison of a suboptimal naïve theoretical solution against the optimized parameters/solution in view of Cohn in order to improve the fitness of an operation, i.e. supply chain management, including identifying solutions that are reliable and adaptable (Cohn: P.51:4-12; P.52: 12-26: The analysis component 104 and the optimization component 106 of United Sherpa 100 include algorithms to 15 improve the fitness of a firm's operations management. These algorithms modify a firm's operations management in order to achieve the desired improvement.; P.83:6-21: the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management,) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combined the teachings of Bajaj/Kocis and Cohn, as described above, in the same field of optimization and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and charts for comparison of the supply chain configuration with benchmark solutions/values (Bajaj:  Fig. 29; [0143]) and Cohn describing the optimization and design system and method(s) are applicable to optimization problems in supply chain management (P.83:6-21: are also applicable to any single or multi-objective optimization problem such as supply chain management, job shop scheduling, 2pflow shop management, organizational structure design and logistics.), the results of the combination were predictable (MPEP 2143 A).

Claim 11,
Bajaj fails to teach: wherein the at least one heat map includes at least one constraint overlay that limits the two parameter combinations allowed for optimization.  
Cohn however, in analogous art of visualizing optimization solutions, teaches: wherein the at least one heat map includes at least one constraint overlay that limits the two parameter combinations allowed for optimization. (P.87:7-17: The sample solutions display window 1919 further includes a line 2102 to partition the configurations accordingly to whether or not they meet their constraints. Preferably, the line 2102 is green on the side adjacent to the configurations which meet their constraints and is red on the side adjacent to the configurations which do not meet their constraints.; Fig. 16; P. 684:27-P. 85: 35: In the preferred embodiment, the icons 1602 include miniature bar plots where each miniature bar plot represents a different configuration. In an alternate embodiment, the - $4 -icons 1602 could include scatterplots, tables, drawings, etc. In the preferred embodiment, the active configuration screen displays variables 1609 and objectives 1604 on the left of the screen in the order in which they appear in the icons 1602. The user selects the variables 1604 and objectives 1604 to view on the active configurations screen. The active configurations screen represents values of the variables 1604 and objectives 1609 by the lengths of the bars. The active configuration screen also liststh ranges of the variables 1604 and the objectives 1604 on the left of the screen. An asterisk 1608 on a bar indicates that the value represented by the bar exceeds the range for the corresponding variable 1609 or objective 1604. The active configuration screen also includes indices beneath the icons 1602 for the corresponding configurations. In the preferred embodiment, the active configurations screen has colors to distinguish variables 1609 and objectives 1604. Colors can further distinguish objectives 1609 meeting constraints from objectives 1604 which do not meet constraints. For example, the color blue could represent a variable 1604. Similarly, the color green could represent an objective 1604 meeting the constraints or an objective 1604 without constraints. The color red could represent objectives 1604 not meeting the constraints. A green border surrounding an icon 1602 indicates that all of the objectives 1604 meet their constraints in the corresponding configuration. A red border surrounding an icon 1602 indicates that at least one of the objectives 1604 does not meet its constraint in the corresponding configuration. In the preferred embodiment, values of constraints are represented by small black rectangles on corresponding bars. )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj/Kocis’ system and methods as described above including optimizing and visualizing supply chain configurations and performance, including providing various values and overlays for visual analysis and comparison [0145], to include a constraint overlay that limits the two parameter combinations allowed for optimization in view of Cohn in order to improve the fitness of an operation, i.e. supply chain management, including identifying solutions that are reliable and adaptable (Cohn: P.51:4-12; P.52: 12-26: The analysis component 104 and the optimization component 106 of United Sherpa 100 include algorithms to 15 improve the fitness of a firm's operations management. These algorithms modify a firm's operations management in order to achieve the desired improvement.; P.83:6-21: the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management,) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combined the teachings of Bajaj/Kocis and Cohn, as described above, in the same field of optimization and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and displaying overlays for comparison (Bajaj: [0145] The system may also be configured to overlay average COGS and MS averages onto the graph to provide a quick analysis of system performance on these data point.; Fig. 31) and Cohn describing the optimization and design system and method(s) are applicable to optimization problems in supply chain management (P.83:6-21: are also applicable to any single or multi-objective optimization problem such as supply chain management, job shop scheduling, 2pflow shop management, organizational structure design and logistics.), the results of the combination were predictable (MPEP 2143 A).

Claim 12,
Bajaj further teaches: wherein the at least one heat map includes a plurality of heat maps over multiple sections of the supply chain.  ([0108] The risk attribute processing may subsequently be utilized by, and/or may utilize, the SCM platform 307 to generate a heat map to visualize risk attribute scores and their impact easily and quickly for a user. In certain embodiments, heat maps may allow the display of multiple variables, such as revenues and risk.; [0109]: As shown in FIG. 12, the risk attribute module may be configured to utilize a nested “heat map” format for inserting one set of heat maps into a higher level heat map. Thus, the heat maps for parts may be simultaneously visualized with their associated assembly)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over : 
Bajaj/Kocis/Cohn, as applied to parent claim 7 above, in further view of 
Kubota et al. US 20200279212 A1 (hereinafter “Kubota”).
Claim 8,
Bajaj/Kocis/Cohn fails to clearly teach: wherein the at least one heat map includes reordering frequency on a first axis and safety stock levels on a second axis.  
Although Bajaj describes visualizing inventory data in charts/graphs (Fig. 32, 27) and receiving safety stock data for analysis ([0082]; [0141]: Opportunity processing and visualization generates a bar chart indicating lead time, safety stock and MOQ valuations determined in the system.), Bajaj fails to celalry describe the heat map includes reordering frequency vs. safety stock levels 
Kubota however, in analogous art of inventory analysis and visualization, teaches: wherein the at least one heat map includes reordering frequency on a first axis and safety stock levels on a second axis. (Fig. 6-7 showing stock quantity versus order delivery; [0059] In some cases, however, the stock quantity decreases considerably depending on the transition of demand. In view of this, the timing of calculating the recommended order quantity may be determined depending on the safety stock quantity calculated for each normal coverage time period (i.e. the safety stock quantity at the first elapse time). FIG. 7 is an explanatory diagram depicting an example of a trigger of calculating the order quantity of the long freshness commodity.)
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to have modified Bajaj/Kocis/Cohn’s system and methods for supply chain optimization and visualization as described above, to include a heat map with reordering frequency v. safety stock levels on the axes in view of Kubota by combining the visualization of supply chain configurations and performance including various charts, graphs, heat maps showing optimized solutions taught by Bajaj/Cohn with the safety stock level analysis and visualization taught by Kubota in the same field of operational, e.g. supply chain and inventory, analysis and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and further describing visualizing inventory data in the charts/graphs (Fig. 32, 27) and receiving safety stock data for analysis ([0082]; [0141]: Opportunity processing and visualization generates a bar chart indicating lead time, safety stock and MOQ valuations determined in the system.), the results of the combination were predictable  (MPEP 2143 A).
Copyright ©2021 Clarivate Analytics. All rights reserved. Rep

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over : 
Bajaj/Kocis/Cohn, as applied to parent claim 12 above, in further view of
Bajaj et al. US 20150120373 A1 (hereinafter “Bajaj ‘373”).
Claim 13,
Bajaj/Kocis/Cohn fail to clearly teach: further comprising receiving a manual selection of a parameter at a given node in the supply chain and automatically updating the plurality of heat maps located in downstream nodes.
Bajaj ‘373 however, in analogous art of supply chain analysis and visualization, teaches: further comprising receiving a manual selection of a parameter at a given node in the supply chain and automatically updating the plurality of heat maps located in downstream nodes. (‘373: [0072]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; [0111]: In one embodiment, assemblies or parts with higher revenue over a predetermined time period (e.g., 90 days) are visualized with bigger boxes compared to assemblies and/or parts having lower revenue. In addition to size, the heat map may color code boxes to reflect RiSC scores. The color codes may be configured to show green for low risk, yellow for medium-low risk, orange for medium-high risk and red for high risk. As shown in FIG. 12, the RiSC module may be configured to utilize a nested “heat map' format for inserting one set of heat maps into a higher level heat map. Thus, the heat maps for parts may be simultaneously visualized with their associated assembly. [0112] : During operation, a user may select the top Xassem blies and parts for visualization. In one embodiment, the RiSC module automatically determines the top X assemblies by multiplying an assembly RiSC score by a planned revenue value over a predetermined time period (e.g., 90 days). Assemblies with the highest results may be displayed for further analysis. The same calculation may be also used to determine which component parts are displayed inside an assembly heat map. In the example of FIG. 12, the RiSC module displays the top 5 component parts with the highest risk. A user may select any of the displayed assemblies or parts to drill down and receive reports, such as those illus trated in FIGS. 10-11. A user may also select any of the boxes (not just on part numbers) to enlarge the selected box and any nested boxes. [0129]: The visualization is preferably interactive, allowing data attributes for each node to be drilled down. Dynamic filtering may further be applied to display upstream and downstream nodes by selecting any single node in the Supply chain. In the exemplary embodiment of FIG.16, a selection of supplier node 1600 may cause the system to automatically apply filtering to only display upstream and downstream nodes having dependency on selected node 1600. In the exemplary embodiment of FIG. 17, selection of assembly node 1700 may cause the system to highlight upstream and downstream Supply chain nodes. ; [0117]: In addition to the processing described above, node processing may be conducted in the SCM platform to advan tageously reflect node SCM relationships and conditions. In one embodiment, a node tree is provided to specify a SCM structure and end-to-end Supply chains. In one embodiment, processed nodes are associated with data attributes such as metadata, and nodes are linked in the node tree with node connector indicia indicating a relationship or SCM status between nodes. For example, node connectors may be color coded to identify nodes and connections having Supply chain issues (e.g., red), Supply chain opportunities (e.g., green). both issues and opportunities (e.g., yellow) and neutral (e.g., white) indicating that threshold issue or opportunity does not exist. The visualization may contain interactive and dynamic filtering capabilities to allow users to track upstream and/or downstream nodes from any node in the Supply chain; [0031]: FIG. 17 illustrates another exemplary embodiment wherein the selection of a SCM node automatically causes the system to display all upstream and downstream nodes; [0127]: As each node carries pre-calculated data attributes (metadata), the data attributes may be dynamically categorized based on predetermined thresholds. The attributes may further be categorized and color coded as discussed above.; [0126]: As the nodes and underlying metadata are linked, the selection of one or more nodes may automatically instruct the system to present only the nodes/layers associated with a selected node)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj/Kocis/Cohn’s system and methods for supply chain visualization and optimization as described above, to include updating a plurality of heat maps for downstream nodes based on receiving a selection at given node in view of Bajaj ‘373 in order to provide improved visualization to help a user more quickly and fully understand and review relevant data presented (Bajaj ‘373:[0125]-[0126]; [0130]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Bajaj/Kocis/Cohn with the teachings of ‘373 in the same field of supply chain analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualization of supply chain networks including nested heat maps (Fig. 28; [0108]- [0109]), the results of the combination were predictable (MPEP 2143 A).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over :
Bajaj/Kocis, as applied to parent claims 1 and 5 above, in further view of 
Bajaj et al. US 20150120373 A1 (hereinafter “‘373”).
Claims 14 & 15,
Bajaj further teaches: wherein the optimization is performed on a node-by-node basis for the supply chain, (Bajaj: [0069]: Network optimization module 303 processes SCM data to determine which nodes and links meet or exceed predetermined risk thresholds and determines new nodes and/or links that may be added, deleted and/or substituted to establish more efficient network optimization)
Bajaj fails to clearly articulate: wherein the computation of a leaf node that is characterized by the performance of a given upstream leaf node ignores intermediate nodes between the leaf node and the upstream node.
‘373 however, in analogous art of supply chain analysis and visualization, describes: wherein the computation of a leaf node that is characterized by the performance of a given upstream leaf node ignores intermediate nodes between the leaf node and the upstream node. ([0129]:  In the exemplary embodiment of FIG. 16, a selection of supplier node 1600 may cause the system to automatically apply filtering to only display upstream and downstream nodes having dependency on selected node 1600; [0126]:  As the nodes and underlying metadata are linked, the selection of one or more nodes may automatically instruct the system to present only the nodes/layers associated with a selected node. This in turn permits focused attention on the nodes that are most relevant (e.g., high demand volume nodes).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj/Kocis’s system and methods for supply chain visualization and optimization as described above, to include ignoring nodes having no relevant impact/dependency on a particular [leaf] node’s computation/analysis in view of ‘373 in order to provide improved analysis and visualization to help a user more quickly and fully understand and review relevant data presented by focusing on nodes having relevant dependencies on a selected node under analysis (‘373: [0125]-[0126]: “to present only the nodes/layers associated with a selected node. This in turn permits focused attention on the nodes that are most relevant (e.g., high demand volume nodes”; [0130]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Bajaj/Kocis with the teachings of ‘373 in the same field of supply chain analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualization of supply chain networks including nested heat maps (Fig. 28; [0108]- [0109]) and ([0069], Fig. 28) describing analyzing hierarchically related nodes and links between nodes, the results of the combination were predictable (MPEP 2143 A).

Claims 16 & 17, 
Bajaj further teaches: Wherein a node that has an above than average impact on the service level values which is estimated is recommended for experimentation. ([0069]: Network optimization module 303 processes SCM data to determine which nodes and links meet or exceed predetermined risk thresholds and determines new nodes and/or links that may be added, deleted and/or substituted to establish more efficient network optimization.; [0084]:  one or more opportunity thresholds may be set for each component, and a resulting prioritization may be determined. For example, the system may be configured to only list components with an opportunity value greater than $1,000; [0083]: “opportunity value” may be used to indicate a particular area of data, such as an item source, a replacement part, an inventory level, or the like, that provides an opportunity to improve an indicated area of the supply chain, such as de-risking, lowering costs, increasing available sources, optimizing inventory levels, or the like.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3619